UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-213425 JASMIN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 30-08343441 IRS Employer Identification Number Primary Standard Industrial Classification Code Number Jasmin Corp. 33 Rue Theophile Lamy, Bourges 18000 France Tel. + Email: info@jasmincorp.com (Address and telephone number of principal executive offices) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes  No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,528,900 common shares issued and outstanding as of June 30, 2017. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2 Properties. 5 Item 3. Legal proceedings. 5 Item 4. Mine Safety Disclosures. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters . 6 Item 6. Selected Financial Data. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 19 Item 9A (T). Controls and Procedures 19 Item 9B. Other Information. 20 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company . 20 Item 11. Executive Compensation. 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 22 Item 13. Certain Relationships and Related Transactions, and Director Independence. 23 Item 14. Principal Accounting Fees and Services. 23 PART IV Item 15. Exhibits 24 Signatures 3 PART I Item 1. Description of Business Forward looking statement notice Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Financial information contained in this report and in our financial statements is stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Description of business Jasmin Corp. was incorporated in the State of Nevada as a for-profit company on October 7, 2014 and established a fiscal year end of June 30. We are a development-stage company formed to produce and distribute our unique design products made from cork material in France. We have developed our business plan, registered a webpage www.jasmincorp.com , purchased equipment for our process and signed agreements with Un Rien De Vous, Ladivor Leu and Boutet Co. Ltd. We have purchased equipment, raw materials and additional production items from Jinan Donglian CNC Technology Co., Ltd. and started our production process in the design industry. Product The following are examples of our various cork products: Wine Cork Monogram Cork Craft Projects Monogram Wine Cork Tray Drink Coaster Food Coaster and others We have a signed sales agreement with our customers Un Rien De Vous, Ladivor Leu and Boutet Co. Ltd. These agreements do not bind the parties who signed the agreements and they do not serve as a contract obligating the customers to purchase our products. We are currently negotiating new sales contracts with potential new customers, Du Mondere Mais and Decora. Our specific goal is to produce unique products that could serve as decorative, interior design items, and kitchen facilities and can be used in any area. At the current stage of our operation, we concentrate on contacting decoration and design companies and offer our unique products for their needs. We believe that our environment friendly materials and uniqueness of the design will attract customers and our business will be successful. We also will provide our customers with one-year warranty for our items. We plan on expanding our product selection in the future. The table sets, carpets, frames and unique design elements are very popular in outdoor restaurants, resorts, and residences or simply as stand-alone products. We have our Chinese vendor Jinan Donglian CNC Technology Co., Ltd, with whom we are working on verbal ordering basis for supplying raw materials to the Company. Jasmin Corp. also has a few more vendors in Shanghai Rui Ind. l Co., Ltd. and Zhuoma Dong Co., Ltd. to work with on sourcing our raw materials, if needed in the future. The manufacturing of the products does not have specific sequence of actions, as each of our products is unique and designed personally for our customers. As an example, as decoration for the kitchen we can produce coasters for glasses and dishes with names or pictures on them, using our cork material and features of our laser wood engraving machine. Our main production process In accordance to customer needs and preferences, our production process consists gathering together different materials into something unique and original. For example, the production of original “heart” gifts for Valentine’s Day in the form of wall panels or tubes consist of putting together the cork with specific lengths and shapes. The corks can also be colored and could contain printed pictures, to make items look more personal and attractive to the customer. Such original “heart” shapes can be used as a reminder-board or a place for your favorite photos as memorable gifts for the proper vocation. 4 The Company can also print different images on its decoration items, or print on the materials and then compose them into the final decoration. The same process can be applied to wood engraving methods. The words or images can be engraved on cork materials as a single decoration or composed together into one stylish decoration item. The Company has paid for the production equipment and additional raw materials as of the date of this filing. Target Market It is our belief, based on management’s observations and information gleaned from major French magazines (Home magazines) that contemporary table sets, carpets, frames and unique design elements have increased in popularity over time, and they have caused significant impact upon popular culture and have spawned many fads. New technology has stock continuously changing with popularity. The simple and easy to use design items are set to provide the customers with the product they seek with no bells and whistles. This helps to keep the cost of such design solutions low. This contemporary market is our target market. The Company also has an agreement wi th Un Rien De Vous, a designing company, for a one year term with an option to extend for future sales of our unique design items made from cork material. The Company currently has an additional sales contract with Ladivor Leu and Boutet Co. Ltd. Also the Company is in negotiations with Du Mondere Mais and Decora, designing companies for future sales to them as well. There can be no assurance that the Company will negotiate acceptable terms and reach an actual agreement with Du Mondere Mais and Decora. Industry analysis We believe that this area of design is very competitive nowadays. The Company has identified several main competitors, such as Oeneo Bouchage, Sas Bouchons Abel, Sarl Arc Bois, which produce similar products to us. Jasmin Corp. is planning to develop the Company’s structure based on uniqueness and ecological factors. In addition to the established competitors in this industry, there are many smaller designing companies that can be reached via industry magazine advertising and direct contact. However, there is no assurance that we will be successful in finding any additional potential customers. Marketing Our industry has various ways of marketing. The Company is going to start from trade exhibitions, which we believe is the best for us at the moment. With such events we can attract additional customers, show our items and meet our competitors. Industry advertising When we raise sufficient fund, we intend to advertise online and place ads in industry-related magazines. The Company will create accounts on social networks, such as Facebook and Instagram, also in relation to the industry websites to make our name better known. We anticipate that our customers will increase after doing so. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. 5 Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are not quoted on the OTC Bulletin Board at this time.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. As of June 30, 2017, no shares of our common stock have traded Number of Holders As of June 30, 2017, the 2,528,900 issued and outstanding shares of common stock were held by a total of 32 shareholder of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended June 30, 2017 and 2016. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On April 18, 2016, the Company issued 2,000,000 shares of common stock to a director for cash proceeds of $2,000 at $0.001 per share. During January 2017, the Company issued 16,500 shares of common stock for cash proceeds of $643 at $0.04 per share. During February 2017, the Company issued 111,150 shares of common stock for cash proceeds of $4,341 at $0.04 per share. During March 2017, the Company issued 290,000 shares of common stock for cash proceeds of $11,543 at $0.04 per share. During April 2017, the Company issued 111,250 shares of common stock for cash proceeds of $4,385 at $0.04 per share. There were 2,528,900 shares of common stock issued and outstanding as of June 30, 2017. Purchase of our Equity Securities by Officers and Directors On April 18, 2016, the Company offered and sold 2,000,000 restricted shares of common stock to our president and director, Jean-Paul Chavanaz, for a purchase price of $0.001 per share, for aggregate offering proceeds of $2,000, pursuant to Section 4(2) of the Securities Act of 1933 as he is a sophisticated investor and is in possession of all material information relating to us. Further, no commissions were paid to anyone in connection with the sale of these shares and general solicitation was not made to anyone . Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies . 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Liquidity and capital resources As at June 30, 2017, our total assets were $23,832 ($5,925 as of June 30, 2016). Total assets were comprised of $14,282 in current assets and $9,550 in fixed assets. As at June 30, 2017 , our current liabilities were $7,300 ($4,000 as of June 30, 2016) and Stockholders’ equity was $16,532 (equity of $1,925 as of June 30, 2016). CASH FLOWS FROM OPERATING ACTIVITIES We have not generated positive cash flows from operating activities. For the year ended June 30, 2017 net cash flows used in operating activities was $15,220 and $2,255 for the year ended June 30, 2016. CASH FLOWS FROM INVESTING ACTIVITIE S For the year ended June 30, 2017, we used $10,486 of cash in investing activities and $0 for the year ended June 30, 2016. CASH FLOWS FROM FINANCING ACTIVITIES For the year ended June 30, 2017, net cash flows provided by financing activities was $23,912 and $6,000 for the year ended June 30, 2016. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and, or, obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand, sales, loans from directors and, or, the private placement of common stock. Because of the Company’s history of losses, its independent auditors, in the reports on the financial statements for the year ended June 30, 2017 and 2016, expressed substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that could result from the outcome of this uncertainty. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. RESULTS OF OPERATION We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Results of Operations for the year ended June 30, 2017 and June 30, 2016: 7 Revenue and cost of goods sold For the year ended June 30, 2017 and June 30, 2016, the Company generated total revenue of $27,335 and $0. The cost of goods sold for the year ended June 30, 2017 and June 30, 2017 was $3,375 and $0, which represents the cost of raw materials. Operating expenses Total operating expenses for the year ended June 30, 2017 and June 30, 2016 were $30,265 and $75. The operating expenses for the year ended June 30, 2017 included bank charges of $1,189; depreciation expense of $936; professional expense of $10,730; accounting fees of $9,200; legal fees of $2,700; rent expense of $3,720; website of $340 and marketing expense of $1,450. Net Loss The net loss for the year ended June 30, 2017 and June 30, 2016 was $6,305 and $75. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. LIMITED OPERATING HISTORY; NEED FOR ADDITIONAL CAPITAL There is no historical financial information about us upon which to base an evaluation of our performance. We have generated $27,335 of revenues. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. PLAN OF OPERATION AND FUNDING Our cash reserves are not sufficient to meet our obligations for the next twelve months period. As a result, we will need to seek additional funding in the near future. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of shares of our common stock, from selling our products and from our sole officer and director loan. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. Item 8. Financial Statements and Supplementary Data 8 Jasmin Corp. FINANCIAL STATEMENTS For the Years Ended June 30, 2017 and June 30, 2016 Table of Contents Page Report of Independent Registered Public Accounting Firm 14 Condensed Balance Sheets as of June 30, 2017 and June 30, 2016 15 Condensed Statements of Operations for the year ended June 30, 2017 and June 30, 2016 16 Statement of Stockholders’ Equity as of June 30, 2017 and June 30, 201 6 17 Condensed Statements of Cash Flows for the year ended June 30, 2017 and June 30, 2016 18 Notes to Financial Statements 19 9 Report of Independent Registered Public Accounting Firm Board of Directors 33 Rue Theophile Lamy Bourges, 18000 France We have audited the accompanying balance sheets of Jasmin Corp. as of June 30, 2017 and 2016 and the related statements of operations, changes in stockholders’ equity and cash flowsfor the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jasmin Corp. as of June 30, 2017 and 2016 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered continuing losses and has yet to establish a reliable, consistent and proven source of revenue to meet its operating costs on an ongoing basis and currently does not have sufficient available funding to fully implement its business plan. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Pritchett, Siler & Hardy, P.C. Pritchett, Siler & Hardy, P.C. Farmington, Utah August 23, 2017 Jasmin Corp. BALANCE SHEETS As of June 30, 2017 and June 30, 2016 ASSETS June 30, 2017 June 30, 2016 Current Assets Cash and cash equivalents $ 1,951 $ 3,745 Raw materials Inventory 4,771 - Prepaid expenses and advances 7,560 2,180 Total Current Assets $ $ Net Fixed Assets Equipment, net of accumulated depreciation of $936 and $0 respectively 9,550 - Total Net Fixed Assets - Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts Payable $ 300 - Loan - related party 7,000 $ 4,000 Total Liabilities Shareholders’ Equity Common stock, par value $0.001; 75,000,000 shares authorized, 2,528,900 and 2,000,000 shares issued and outstanding respectively 2,529 2,000 Additional paid-in capital 20,383 - Deficit accumulated during the development stage (6,380 ) (75 ) Total Stockholder’s Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes, which are an integral part of these financial statements 11 Jasmin Corp. STATEMENTS OF OPERATIONS For the years ended June 30, 2017 and June 30, 2016 Year Ended June 30, 2017 Year Ended June 30, 2016 REVENUES $ 27,335 - Cost of Goods Sold 3,375 - Gross Profit 23,960 - OPERATING EXPENSES General and Administrative Expenses 30,265 75 TOTAL OPERATING EXPENSES 30,265 75 LOSS FROM OPERATIONS (6,305 ) (75 ) PROVISION FOR INCOME TAXES - - NET LOSS $ (6,305 ) $ (75 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 2,158,418 405,479 See accompanying notes, which are an integral part of these financial statements 12 Jasmin Corp. STATEMENT OF CHANGES IN STOCKHOLDER’S EQUITY As of June 30, 2017 and 2016 Common Stock Additional Paid-in Accumulated Deficit Total Stockholders’ Shares Amount Capital Equity Shares issued for cash at $0.001 per share on April 18, 2016 2,000,000 2,000 - - 2,000 Net income for the period ended June 30, 2016 - - - (75 ) (75 ) Balance, June 30, 2016 $ $ - $ ) $ Shares issued for cash 528,900 529 20,383 - 20,912 Net income for the period ended June 30, 2017 - - - (6,305 ) (6,305 ) Balance, June 30, 2017 $ $ $ ) $ See accompanying notes, which are an integral part of these financial statements 13 Jasmin Corp. STATEMENTS OF CASH FLOWS For the years ended June 30, 2017 and June 30, 2016 Year Ended June 30, 2017 Year Ended June 30, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ( ) $ ( 75 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Expense 936 - Changes in operating assets and liabilities: Inventory (4,771 ) - Prepaid Expenses (5,380 ) (2,180 ) Accounts Payable 300 CASH FLOWS USED IN OPERATING ACTIVITIES (15,220 ) (2,255 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets (10,486 ) - CASH FLOWS USED IN INVESTING ACTIVITIES (10,486 ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 20,912 2,000 Loans - related party 3,000 4,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 23,912 6,000 NET INCREASE IN CASH (1,794 ) 3,745 Cash, beginning of period 3,745 - Cash, end of period $ 1,951 $ 3,745 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - See accompanying notes, which are an integral part of these financial statements 14 Jasmin Corp. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS June 30, 2017 Note 1. ORGANIZATION AND NATURE OF BUSINESS Jasmin Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on October 7, 2014. Jasmin is an e-commerce development stage company that intends to establish itself as a designing industry of home and space decorations made from cork materials in France, Europe. The Company also has its webpage which is www.jasmincorp.com filled with basic information about us. We have strong intention to develop our business in this area. The Company has purchased specific equipment, such as a laser wood engraving machine and off set printer for our designing needs. Our sole officer and director has proper skills to work in such area of operations. Our list of produced items consists from different designs, materials and forms of items made from cork material, which help us to increase the sales area to designing agencies, specific decorations orders and personal items. Jasmin Corp. concentrates on ecological and environment free raw materials, towards to the latest trends in decoration and design industry. Our office location is 33 Rue Thйophile Lamy, 18000 Bourges, France. Note 2. GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had $27,335 of revenues as of June 30, 2017, incurred a net loss of $6,305 and had negative cash flows from operation of $15,220.The Company has incurred losses since Inception (October 7, 2014) resulting in an accumulated deficit of $6,380 as of June 30, 2017. The Company currently has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3. SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is June 30. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $1,951 of cash as of June 30, 2017. Prepaid Expenses and Advances Prepaid Expenses and advances are recorded at fair market value. The Company had $310 in prepaid rent and $5,070 in prepaid marketing expense as of June 30, 2017 and $2,180 in prepaid advances for purchase of equipment at June 30, 2016. Foreign Operations and Functional Currency The Company conducts allits business in France. Although all operationsare conducted in France, the functional currency is of the Company is the US dollar because this is the currency of the primary economic environment of the Company in accordance with FASB ASC 830-10-45-2. 15 Jasmin Corp. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS June 30, 2017 Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
